DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
Response to Arguments
On page 12 of the Remarks, Applicant contends Laroche does not teach or suggest “that the reference frame is selected for the current predicted frame from the video based on a value of the residual motion.”  Applicant goes on to explain that while Laroche teaches selecting a motion vector predictor that minimizes an error (coding cost), “Laroche does not teach or suggest that the reference frame itself is selected….”  Examiner disagrees.  Motion vectors point to samples or blocks in reference frames.  So, when the prior art says a motion vector is selected, inherently that selection means selecting the sample or block to which the motion vector points and each sample or block must inherently belong to a reference frame.
Prior Responses to Argument are incorporated herein. 
Other claims are not argued separately.  Remarks, 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 18–29 are rejected under 35 U.S.C. 103 as being unpatentable over Van Beek (US 2011/0058610 A1), Yamasaki (US 2010/0220787 A1), and Laroche (US 2014/0064372 A1).
Examiner finds the invention is drawn to conventional frame interpolation between two key frames using optical flow (which is principally defined as pixel-wise motion vectors, but also can be more broadly interpreted as block-level motion vectors or other granularity).  Applicant’s invention simply recognizes that the estimated optical flow between two key frames may not accurately capture the true motion and therefore an adjustment vector (residual motion vector) is used to correct the estimate (see Eggert anticipating this concept under the Conclusion Section of this Action).  Applicant’s Fig. 2, as the interview summary (attached hereto) explains, shows the inventive concept.  Yamasaki’s paragraph [0125] explains that interpolating a frame between two key frames using the motion information between the two key frames is conventional.  Therefore, Yamasaki teaches Applicant’s motion vector between r1 and r2 in Applicant’s Fig. 2.   Yamasaki does not appear to teach that estimated optical flow can be used for frame interpolation.  However, Van Beek’s paragraph [0002] demonstrates it was well-known to use optical flow estimation for frame interpolation and paragraph [0060] explains the benefit of computing an incremental motion vector to refine the estimated motion field.  Examiner finds the skilled artisan would understand Van Beek’s refinement motion vector is equivalent to Applicant’s residual motion vector.  Therefore, Van Beek teaches Applicant’s small vector pointing to I(p) in Applicant’s Fig. 2.  Because Van Beek does not use the term, “residual motion vector,” to describe the refinement to the estimated optical flow, Examiner finds it helpful to additionally rely on 
Regarding claim 1, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests a computer-implemented method for compressing a target video, the method being implemented in a computer system that includes one or more physical computer processors and non-transient electronic storage (Laroche, ¶ 0064:  teaches a processor for implementing methods in this art), comprising: obtaining, from the non-transient electronic storage, the target video; extracting, with the one or more physical computer processors, a first key frame and a target frame from the target video (Yamasaki, ¶ 0125:  teaches key frames and the target frame being processed being in a frame buffer such that information from these frames are obviously being “extracted”); and generating, with the one or more physical computer processors, an estimated optical flow based on a displacement of one or more pixels between the first key frame and the target frame (Yamasaki does not appear to teach optical flow estimation, although Van Beek explains optical flow estimation is motion estimation; Van Beek, ¶ 0002:  teaches optical flow estimation between two frames; As explained, supra, optical flow is typically pixel-wise motion vectors (see also Van Beek, ¶ 0035)), wherein the displacement of one or more pixels is represented by at least a first motion vector corresponding to a first pixel of the first key frame (Van Beek, ¶ 0002:  teaches motion vectors for individual pixels, which represent displacements between key frames and target frames), wherein the first motion vector is determined based, as least in part, on a second motion vector representing a residual motion corresponding to the first key frame (Examiner interprets this limitation in view of Applicant’s Fig. 2 and according to the interview dated 02/22/2021; Van Beek, ¶ 0060:  teaches computing an incremental motion vector to refine the estimated motion field, which teaches a first motion vector based on a second, residual vector; Because Van Beek does not use the term, “residual motion vector,” to describe the refinement to the estimated optical flow, Examiner finds it helpful to additionally rely on the teachings of Laroche’s paragraph [0008], which explains a “residual motion vector” is the difference (Applicant’s small vector) between actual motion (Applicant’s vectors pointing from r1 and r2 to I(p)) and the motion prediction (vector from r1 and r2).  Therefore, like Van Beek, Laroche also teaches Applicant’s small vector pointing to I(p) in Applicant’s Fig. 2, which represents the difference between true motion and estimated motion.), wherein the first key frame is selected for the target frame from the target video based on a value of the first residual motion (Examiner interprets this limitation as saying that the key frame that achieves the smallest residual motion vector is chosen as the best frame or the residual motion vector points plus the motion vector predictor make up the final motion vector, which points to a pixel located in a specific key frame such that the residual motion is part of the basis of finding the pixel location to which the vector points and thus selects the key frame; Laroche, ¶ 0008:  teaches the value of the residual 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Yamasaki, with those of Van Beek, because (1) both references are drawn to frame interpolation; (2) Van Beek explains that optical flow estimation is another term for motion estimation; and (3) Van Beek explains the benefit of using a refinement motion vector to improve motion vector accuracy.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Yamasaki and Van Beek used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Yamasaki and Van Beek, with those of Laroche, because all three references are drawn to frame interpolation and because Van Beek and Laroche similarly teach the benefits of using a residual motion vector to capture the difference between true motion and a motion estimate.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Yamasaki, Van Beek, and Laroche used in this Office Action unless otherwise noted.
Claim 10 lists the same elements as claim 1, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 18, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests the system of claim 10, wherein the first key frame comprises a previous frame relative to the target frame or a subsequent frame relative to the target frame (Examiner notes this claim lists in the alternative either uni-directional prediction or bi-directional prediction; Laroche, ¶ 0112:  teaches both types of prediction).
Regarding claim 19, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests the system of claim 10, wherein generating the estimated optical flow comprises using, with the one or more physical computer processors, a previous frame relative to the target frame and the target frame (Van Beek, ¶ 0002:  teaches optical flow estimation is motion estimation; Laroche, ¶ 0004:  teaches motion estimation).
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 21, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests the computer-implemented method of claim 1, wherein the first residual motion corrects an error of the estimated optical flow (Examiner interprets this limitation in view of Applicant’s Fig. 2 and according to the interview dated 02/22/2021; Van Beek, ¶ 0060:  teaches computing an incremental motion vector to 
Regarding claim 22, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests the computer-implemented method of claim 1, further comprising extracting, with the one or more physical computer processors, a second key frame from the target video, wherein:  the first key frame comprises a previous frame relative to the target frame and the second key frame comprises a subsequent frame relative to the target frame, and the displacement of one or more pixels between the first key frame and the target frame is determined based, at least in part, on the second key frame (Yamasaki, Fig. 11:  teaches the two key frames are previous and subsequent frames, wherein key frame F influences the motion determined for the motion between key frame B and the intermediate frame; Also, Examiner notes this limitation is bi-prediction; Laroche, ¶ 0112:  teaches bi-prediction (B-type)).
Regarding claim 23, the combination of Van Beek, Yamasaki, and Laroche teaches or suggests the computer-implemented method of claim 22, wherein the first motion vector is determined based, at least in part, on a third motion vector representing a displacement of the first pixel between the first key frame and the second key frame (Applicant interprets this limitation in view of Applicant’s Fig. 2 and according to the interview dated 02/22/2021; Van Beek, ¶ 0060:  teaches computing an incremental motion vector to refine the estimated motion field between key frames, which teaches a first motion vector based on a second, residual vector; Because Van Beek does not use the term, “residual motion vector,” to describe the refinement to the estimated optical flow, Examiner finds it helpful to additionally rely on the teachings of Laroche’s paragraph [0008], which explains a “residual motion vector” is the difference (Applicant’s small vector) between actual motion (Applicant’s vectors pointing from r1 and r2 to I(p)) and the motion prediction (vector from r1 and r2).  Therefore, like Van Beek, Laroche also teaches Applicant’s small vector pointing to I(p) in Applicant’s Fig. 2, which represents the difference between true motion and estimated motion.).
Claim 24 lists the same elements as claim 21, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 21 applies to the instant claim.
Claim 25 lists the same elements as claim 22, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 22 applies to the instant claim.
Claim 26
Claim 27 lists the same elements as claim 21, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 21 applies to the instant claim.
Claim 28 lists the same elements as claim 22, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 22 applies to the instant claim.
Claim 29 lists the same elements as claim 23, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 23 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US 2006/0257048 A1) teaches extracting key frames and neighboring frames (e.g. ¶ 0007).
Topiwala (US 10,621,779 B1) teaches the use of artificial intelligence to estimate pixel-wise optical flow between key frames and subsequent frames (e.g. col. 10, ll. 49–62), wherein such technology is known to benefit video compression algorithms (e.g. col. 10, ll. 27–39).
Eggert (US 2011/0243390 A1) teaches using a residual vector to capture the difference between true motion and an estimated optical flow (¶ 0010).
Liu (US 2020/0012940 A1) teaches frame interpolation using estimated optical flow and machine learning (e.g. Abstract and ¶ 0004).
Liu (US 2019/0289321 A1) teaches frame interpolation using estimated optical flow and machine learning (e.g. ¶ 0003).
Terashima (US 2011/0234748 A1) teaches the difference between using smooth motion and frame copy for frame interpolation (Figs. 4 and 5).  Examiner finds that the skilled artisan would find it obvious to undertake a transcoding operation to undo Fig. 5’s inaccurate motions from frame copying using a residual vectors that bring the motion back to smooth linear motions as depicted in Fig. 4.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481